

116 HR 3950 IH: Remedial Education Improvement Act
U.S. House of Representatives
2019-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3950IN THE HOUSE OF REPRESENTATIVESJuly 24, 2019Mr. Norcross (for himself, Mr. Moulton, Mr. Kim, Mr. Cox of California, and Ms. Craig) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to establish a grant program for the improvement of
			 remedial education programs at institutions of higher education, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Remedial Education Improvement Act. 2.PurposeThe purpose of this Act is to—
 (1)improve remedial education and support students as they move throughout credit and non-credit bearing course work and complete postsecondary education;
 (2)provide funding to improve remedial education based on five models found to have success on a small scale;
 (3)through collection of data, reports, and evaluations, compare within and between models of remedial education and the impact of such models on postsecondary education completion; and
 (4)develop strategies to replicate successful models and improve the sustainability of remedial education programs.
 3.Remedial education grantsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 486A the following:
			
				486B.Remedial education grants
					(a)Grants authorized
 (1)In generalFrom the funds appropriated under subsection (k) (and not reserved under subsection (c)(4)), the Secretary, in consultation with the Director of the Institute of Education Sciences, shall award grants, on a competitive basis, to eligible entities to improve remedial education in higher education.
 (2)DurationA grant under this section shall be awarded for a period of 5 years. (3)Minimum awardsThe total amount of funds provided under each grant awarded under this section shall not be less than $500,000.
 (b)ApplicationAn eligible entity that desires to receive a grant under this section shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require, which shall include the following:
 (1)A description of how the eligible entity will use the grant funds to develop or improve a remedial education program that includes evidence-based, effective strategies for providing instruction to ensure that students are prepared for courses at the postsecondary level.
 (2)An assurance that the eligible entity will use more than two measures (such as a student’s college entrance examination score, grade point average, high school course list, or a placement examination) to identify students in need of remedial education who may be eligible to participate in the remedial education program developed or improved under the grant.
 (3)A description of how the eligible entity, in developing or improving such a program, will consult with stakeholders, including individuals with expertise in remedial education, students enrolled in remedial education, and faculty instructors for remedial education.
 (4)The eligible entity’s plan for sustaining the program after the grant period has ended. (5)The eligible entity’s plan for monitoring and evaluating the program, including how the eligible entity will use the data collected under subsection (h) to continually update and improve the program.
						(c)Consultation and independent evaluation
 (1)In generalBefore selecting eligible entities to receive grants under this section for a fiscal year, the Secretary shall—
 (A)ensure that the consultation required under paragraph (3) is carried out; and (B)consider the results of the consultation in selecting eligible entities to receive such grants.
 (2)Contract authorityThe Secretary, acting through the Director, shall seek to enter into a contract with an independent evaluator under which the evaluator will provide the consultation and evaluation required under paragraph (3).
 (3)Consultation and independent evaluation requiredThe independent evaluator shall carry out the following activities: (A)ConsultationFor each fiscal year of the grant program under this section, the independent evaluator shall consult with, and provide advice to, the Secretary regarding which eligible entities should receive grants under this section for such fiscal year.
 (B)EvaluationThroughout the duration of the grant program under this section, the independent evaluator shall independently evaluate the impact of the remedial education programs funded with the grants, which shall include evaluation of—
 (i)the effectiveness of the remedial education programs in increasing course and degree completion at the postsecondary level; and
 (ii)the outcomes of the remedial education programs within and among models of remedial education described in subsection (d).
 (4)ReservationThe Secretary may reserve not more than 15 percent of the funds appropriated under subsection (k) for a fiscal year to carry out this subsection for such fiscal year.
 (d)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to develop or improve a remedial education program through one or more of the following models:
 (1)Aligning course workWorking with a local educational agency or State educational agency that is part of the eligible entity to develop or improve programs that provide alignment between high school coursework and postsecondary education, and that may include—
 (A)assessments in high school to measure student readiness for courses at the postsecondary level; or (B)interventions in high school that improve student competencies for courses at the postsecondary level.
 (2)Accelerated course workRedesigning or improving remedial education that— (A)allows students to enroll in more than one sequential remedial education course or training in a semester, or the equivalent;
 (B)condenses the time of the remedial education; or (C)provides shortened, intensive courses or training to improve competencies of students for courses at the postsecondary level.
 (3)Modular instructional methodsDeveloping or improving remedial education that— (A)specifically targets the skills that students need to move forward in courses at the postsecondary level; and
 (B)may be used to develop new assessments, redesign courses to provide targeted skill instruction, or provide faculty professional development.
 (4)Co-requisite modelDeveloping or improving remedial education programs that allow a student to enroll in remedial education (which may be provided through a modular instructional method) while also enrolled in a course at the postsecondary level.
 (5)Systemic reform to implement comprehensive, integrated support programsImplementing and improving comprehensive, integrated, evidence-based support programs that— (A)enable students enrolled in remedial education to complete a course of study leading to a recognized educational credential within 150 percent of the normal time for completion; and
 (B)may include financial supports, academic tutoring or support, and advising that enable students to find success in remedial education and courses at the postsecondary level.
 (e)ConsiderationsIn awarding grants under this section, the Secretary, in consultation with the Director, shall— (1)ensure—
 (A)a minimum of 30 eligible entities are awarded grants for each 5-year grant period; (B)an equitable geographic distribution of such grants, including an equitable distribution between urban and rural areas; and
 (C)that grants are used to develop or improve remedial education programs— (i)under each model described in subsection (d) to enable, to the extent practicable, statistical comparisons of the relative effectiveness of the models and the programs within each model; and
 (ii)for a range of types and sizes of institutions of higher education; and (2)give preference to eligible entities that primarily serve low-income students.
						(f)Fiscal requirements
 (1)Supplement not supplantA grant awarded under this section shall be used to supplement, not supplant, funds that would otherwise be used to carry out the activities described in this section.
						(2)Matching funds
 (A)In generalSubject to subparagraph (B), an eligible entity that receives a grant under this section shall provide, from non-Federal sources, an amount equal to 10 percent of the amount of the grant for the cost of activities assisted under the grant.
 (B)ExceptionsThe requirements of subparagraph (A) shall not apply to— (i)Tribal Colleges or Universities; or
 (ii)institutions of higher education located in the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, the Commonwealth of the Northern Mariana Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or the Republic of Palau.
 (g)Experimental authorityNotwithstanding any other provision of this title, a student may be eligible to receive loans or grants under this title for up to 2 academic years for enrollment in a remedial education program under this section.
					(h)Data collection, reports, evaluations, and dissemination
						(1)Information
 (A)Student-level dataEach eligible entity that receives a grant under this section shall provide to the Director and the Secretary, on an annual basis for each year of the grant period and for 5 years after such grant period, the student-level data with respect to the students who are or were enrolled in a remedial education program funded with the grant. The Director and the Secretary shall share such data with the independent evaluator to enable the evaluator, for each such year, to determine the information described in subparagraph (B) with respect to each such remedial education program.
 (B)Aggregate student dataThe independent evaluator shall determine, with respect to each remedial education program for which an eligible entity provides student-level data under subparagraph (A), the following information:
 (i)The number of students who are or were enrolled in such remedial education program. (ii)The cost of such remedial education program.
 (iii)The amount of grant or loan funds under this title awarded to students for enrollment in such remedial education program.
 (iv)The type of remedial education offered under the program. (v)The length of time students spend in such remedial education program, as measured by semester, trimester, or clock hours.
 (vi)The number of students who complete such remedial education program. (vii)Of the students who complete such remedial education program—
 (I)the number and percentage of such students who later enroll in postsecondary-level courses at an institution of higher education;
 (II)the number and percentage of such students who receive a recognized educational credential from an institution of higher education;
 (III)the average length of time required for a student described in subclause (II) to complete the course of study leading to such credential; and
 (IV)the number and percentage of students described in subclause (II) who complete the course of study leading to such credential within 150 percent of the normal time for completion.
 (C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated by race, gender, socioeconomic status, Federal Pell Grant eligibility status, status as a first generation college student, veteran or active duty status, and disability status.
 (2)Evaluation resultsNot later than six years after the first grant is awarded under this section, the Director, in consultation with the Secretary and using the information determined under paragraph (1), shall submit to the authorizing committees and make available on a publicly accessible website, a report on the results of the multiyear, rigorous, and independent evaluation of the impact of the remedial education programs carried out by the independent evaluator. The report shall include the results of such evaluation with respect to—
 (A)the effectiveness of the remedial education programs in increasing course and degree completion at the postsecondary level; and
 (B)the outcomes of the remedial education programs within and among models of remedial education described in subsection (d).
							(3)Reports and dissemination
 (A)Initial reportNot later than one year after the first grant is awarded under this section, the Secretary, in consultation with the independent evaluator, shall prepare and submit to the authorizing committees a report on each remedial education program funded under this section.
 (B)Subsequent reportNot later than five years after the last grant is awarded under this section, the Secretary, in consultation with the independent evaluator, shall prepare and submit to the authorizing committees a report that includes—
 (i)a review of the activities and program performance of each remedial education program funded under this section; and
 (ii)guidance and recommendations on how successful remedial education programs (as determined, at a minimum, by the number and percentage of remedial education students who later complete a course of study at an institution of higher education within 150 percent of the normal time for completion) can be replicated.
 (C)Public availabilityThe reports submitted under subparagraphs (A) and (B) shall be made available on a publicly accessible website of the Department of Education.
							(i)Data privacy
 (1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with this section to willfully disclose to any person (except as authorized in this Act or any Federal law) such personally identifiable information.
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, imprisoned for not more than 5 years, or both, together with the costs of prosecution.
 (3)Employee or officer of the united statesIf a violation of paragraph (1) is committed by any officer or employee of the United States, the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.
 (4)Sale of data prohibitedData collected under this section shall not be sold to any third party by the Director, any postsecondary institution, or any other entity.
 (5)Limitation on use by other Federal agenciesThe Director shall not allow any other Federal agency to use data collected under this section for any purpose except as explicitly authorized by this Act.
 (6)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.
 (j)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the Institute of Education Sciences.
 (2)Eligible entityThe term eligible entity means— (A)an institution of higher education; or
 (B)a partnership between an institution of higher education and at least 1 of the following: (i)A local educational agency.
 (ii)A State educational agency. (3)First generation college studentThe term first generation college student has the meaning given that term in section 402A(h).
 (4)Independent evaluatorThe term independent evaluator means the independent evaluator with which the Secretary enters into a contract under subsection (c)(2).
 (5)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101. (6)Remedial educationThe term remedial education—
 (A)means education (such as courses or training) offered at an institution of higher education that— (i)is below the postsecondary level; and
 (ii)is determined by the institution to be necessary to help students be prepared for the pursuit of a first undergraduate baccalaureate degree, associate's degree, or certificate or, in the case of courses in English language instruction, to be necessary to enable the student to utilize already existing knowledge, training, or skills; and
 (B)includes developmental education that meets the requirements of subparagraph (A). (7)Tribal college or universityThe term Tribal College or University has the meaning given that term in section 316(b).
 (k)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $162,500,000 for fiscal year 2020 and each of the 5 succeeding fiscal years.
					.
 4.Exception to student unit record banSection 134(b) of the Higher Education Act of 1965 (20 U.S.C. 1015c(b)) is amended— (1)by striking (1) is necessary and inserting (1)(A) is necessary;
 (2)by striking (2) was in and inserting (B) was in; (3)by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following:  (2)is necessary for the operation of section 486B..
			